[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAY 1, 2007
                              No. 06-13840                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 04-00374-CR-T-30-TBM

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                    versus

FABIO JAVIER CAICEDO-GUTIERREZ,
a.k.a. Fabio,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (May 1, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Duilio A. Espinosa-Montalban, Esq., appointed counsel for Fabio Javier
Caicedo-Gutierrez, has filed a motion to withdraw on appeal supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals counsel’s

assessment of the relative merit of the appeal is correct. Independent examination

of the entire record reveals no arguable issues of merit, therefore, counsel’s motion

to withdraw is GRANTED, and Caicedo-Gutierrez’s conviction and sentence are

AFFIRMED.




                                          2